DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-23 in the reply filed on 11/01/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9 and 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the gas outlet" in line 2. Further, the claim recites the limitation “the water outlet” in line 2. There is insufficient antecedent basis for these limitations in the claim. 
Claim 9 recites the limitation "the gas outlet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the carrier fluid" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the recitation “substantially permeable…substantially impermeable” is indefinite. A person skilled in the art would not be able to ascertain how permeable does a conduit have to be to read on this limitation. The amount of permeability is not sufficiently described in the original disclosure. 
Claim 23 recites the limitation "the gas outlet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected due to its dependence on claim 4.
Claims 11-22 are rejected due to their dependence on claim 10. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fullerton US 9469532. 
Regarding claim 1, Fullerton discloses a flow reactor (800; Fig 8; col 13, In 21-24) comprising:
a first reservoir (108; Fig 8; col 12, In 47-53, 56-57; col 13, In 35-36) configured to contain water (intended use; water from 108; Fig 8; col 12, In 47-53, 56-57; col 13, In 35-36);
a second reservoir (802; Fig 8; col 12, In 47-53, 57-60; col 13, In 24-30) configured to contain a slurry (as interpreted in Box VIII, 806; Fig 8; col 13, In 24-30) including water reactive particles (aluminum particles in 806; Fig 8; col 13, In 19-38) dispersed within the slurry (806; Fig 8; col 13, In 24-38)(intended use, the source is deemed capable of containing and/or providing such materials); and
a flow through reaction chamber (portion of 102 coupled to pre-heater and inlet ports 106a and 106b; Fig 8; col 13, In 30-36) in fluid communication with the first reservoir (108, via inlet 106b; Fig 8, col 13, In 35-36) and the second reservoir (802, via inlet 106a; Fig 8; col 13, In 30-32), wherein the water from the first reservoir (108) and the slurry from the second reservoir (802) flow through the flow through reaction chamber (portion of 102 coupled to pre-heater and inlet ports 106a and 106b; Fig 8; col 13, In 30-41 ), and wherein the water (water from 108) and the water reactive particles (aluminum particles in an 806) react to produce hydrogen gas (114; Fig 8; col 13, In 30-39). The material being worked upon, i.e. water, does not limit the physical structure device (MPEP §2115). Similarly, in a device claim the function of the device, i.e. water reacting with particles to produce hydrogen, is not given patentable weight (MPEP §2114 II). 
Regarding claim 2, Fullerton discloses a flow reactor, further comprising at least one of:
a gas outlet (116a; Fig 8; col 13, In 36-41) in fluid communication with a downstream portion of the flow through reaction chamber (a downstream portion of the flow through reaction chamber including the portion of 102 connected to 704; Fig 8; col 13, In 30-46); and a waste outlet (116b; Fig 8; col 13, In 36-41) in fluid communication with the downstream portion of the flow through reaction chamber (downstream portion of the flow through reaction chamber including the portion of 102 connected to 704; Fig 8; col 13, In 30-46).
Regarding claim .4. Fullerton discloses a flow reactor, further comprising a reaction chamber outlet (outlet between the portion of 102 connected to 126 and the portion of 102 connected to 704; Fig 8; col 13, In 30-46) in fluid communication with a gas outlet ( 116a; Fig 8; col 13, In 36-41) and a waste outlet (116b; Fig 8; col 13, In 36-41 ), and wherein gravity based separation (implied by the flowing of produced hydrogen gas 114 upward through outlet 116a and the flowing of waste material through 116b into waste reservoir 118; Fig 8; col 13, In 36-41) is used to flow hydrogen gas (114) from the reaction chamber (the portion of 102 coupled to pre-heater and inlet ports 106a and 106b) to the gas outlet (116a; Fig 8; col 13, In 36-41) and waste (714; Fig 8; col 13, In 36-41) from the reaction chamber (the portion of 102 coupled to pre-heater and inlet ports 106a and 106b) to the waste outlet (116b; Fig 8; col 13, In 36-41 ).
Regarding claim 5, Fullerton discloses a flow reactor, further comprising:
a first conduit (fluid conduit including at least in part the portion of 102 connected to 704 and fluidly coupled to outlet 116a; Fig 8; col 13, In 30-41) in fluid communication with the reaction chamber outlet (outlet between the portion of 102 connected to 126 and the portion of 102 connected to 704; Fig 8; col 13, In 30-41) and the gas outlet (116a; Fig 8; col 13, In 30-41 ), and wherein the first conduit (fluid conduit including at least in part the portion of 102 connected to 704 and fluidly coupled to outlet 116a; Fig 8) extends from the reaction chamber outlet (outlet between the portion of 102 connected to 126 and the portion of 102 connected to 704; Fig 8) in a first direction (an upward vertical direction, at least a portion of the fluid conduit including at least in part the portion of 102 connected to 704 and fluidly coupled to outlet 116a has a dimension that is oriented in an upward vertical direction; Fig 8; col 13, In 30-41) that includes a component (a portion of the wall of 102 defining 116a; Fig 8; col 13, In 30-41) that is oriented vertically upwards (a portion of the wall defining 116a oriented vertically upwards from the perspective of Fig 8; col 13, In 30-41) relative to a direction of gravity (a direction of gravity presumed to be downward from the perspective of Fig 8 to enable a flow of waste fluid from 102 into the waste reservoir 118; Fig 8; col 13, In 30-41 ); and a second conduit (a conduit defined from 102 through 116b and into waste reservoir 118; Fig 8; col 13, In 30-41) in fluid communication with the reaction chamber outlet (fluid conduit including at least in part the portion of 102 connected to 704 and fluidly coupled to outlet 116a; Fig 8; col 13, In 30-41) and the waste outlet (116b; Fig 8; col 13, In 30-41), and wherein the second conduit (conduit defined from 102 through 116b and into waste reservoir 118; Fig 8) extends from the reaction chamber outlet (fluid conduit including at least in part the portion of 102 connected to 704 and fluidly coupled to outlet 116a) in a second direction (at least a portion of the second conduit, including the conduit defined from 102 through 116b and into waste reservoir 118, extends in a downward direction; Fig 8; col 13, In 30-41) that includes a component (a vertical wall of 118 that defines in part the second conduit, including the conduit defined from 102 through 116b and into waste reservoir 118, extends in a downward direction; Fig 8; col 13, In 30-41) that is oriented vertically downwards relative to a direction of gravity (vertically downwards relative to a downward direction of gravity presumed from the perspective of Fig 8 to enable a flow of waste fluid from 102 into waste reservoir 118; Fig 8; col 13, In 30-41 ).
Regarding claims 6-8, the material or article worked upon does not limit the device claim (MPEP §2115). The properties (such as viscosity) of the material being worked upon are not given patentable weight in a device claim. 
Regarding claim 9, Fullerton discloses a flow reactor, further comprising at least one of:
a gas outlet (116a; Fig 8; col 13, In 36-41) in fluid communication with a downstream portion of the flow through reaction chamber (a downstream portion of the flow through reaction chamber including the portion of 102 connected to 704; Fig 8; col 13, In 30-46). The unit 704 is a thermoelectric generator and is considered to read on the conditioning system of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10-16 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton US 9469532, in view of Devos et al. US 2004/0202903.
Regarding claim 3, Fullerton fails to disclose the flow through reaction chamber comprises a porous conduit in fluid communication with the first reservoir and the second reservoir, wherein the water from the first reservoir and the slurry from the second reservoir flow through the porous conduit, wherein the porous conduit is substantially permeable to gas and is substantially impermeable to the water and the slurry.
Devos discloses a reaction chamber (40; Fig 2; para (0023]) including a porous conduit (conduit defined by hydrophobic membrane 56, between screens 52 and 54, the hydrophobic membrane 56 porous to enable produced hydrogen to flow out of the conduit and into the outer chamber 58; Fig 2; para [0024]-(0025]), wherein water (water included in an aqueous solution; para (0023]) flows through the porous conduit (conduit defined by hydrophobic membrane 56; Fig 2; para [0023]-(0024]) and reacts with water-reactive particles (a catalyst 46; Fig 2; para [0023]), and wherein the porous conduit (conduit defined by hydrophobic membrane 56) is permeable to gas (para (0024]) and is substantially impermeable to the water and the water-reactive particles (para (0024]).
At the time of filing it would have been obvious to one having ordinary skill in the art that the flow reactor of Fullerton could have been modified as claimed in view of Devos in order to separate and direct the flow of different matter after a reaction has occurred in the reactor.
Regarding claim 10, Fullerton discloses a flow reactor (800; Fig 8; col 13, In 21-24) comprising:
a first reservoir (108; Fig 8; col 12, In 47-53, 56-57; col 13, In 35-36) configured to contain water (water from 108; Fig 8; col 12, In 47-53, 56 -57; col 13, In 35-36);
a second reservoir (802; Fig 8; col 12, In 47-53, 57-60; col 13, In 24-30) configured to contain a slurry (as interpreted in Box VIII, 806; Fig 8; col 13, In 24-30) including water reactive particles (aluminum particles in 806; Fig 8; col 13, In 19-38) dispersed within the slurry (as interpreted in Box VIII, 806; Fig 8; col 13, In 24-38);
but Fullerton fails to disclose:
a porous conduit in fluid communication with the first reservoir and the second reservoir, wherein the water from the first reservoir and the slurry from the second reservoir flow through the porous conduit, wherein the porous conduit is substantially permeable to gas and is substantially impermeable to the water and the slurry.
However, Fullerton discloses a reaction chamber (portion of 102 coupled to pre-heater and inlet ports 106a and 106b; Fig 8; col 13, In 30-36) in fluid communication with the first reservoir (108, via inlet 106b; Fig 8, col 13, In 35-36) and the second reservoir (802, via inlet 106a; Fig 8; col 13, In 30-32).
Devos discloses a reaction chamber (40; Fig 2; para (0023]) including a porous conduit (conduit defined by hydrophobic membrane 56, between screens 52 and 54, the hydrophobic membrane 56 porous to enable produced hydrogen to flow out of the conduit and into the outer chamber 58; Fig 2; para [0024]-(0025]), wherein water (water included in an aqueous solution; para [0023]) flows through the porous conduit (conduit defined by hydrophobic membrane 56; Fig 2; para [0023]-(0024]) and reacts with water-reactive particles (a catalyst 46; Fig 2; para (0023]), and wherein the porous conduit (conduit defined by hydrophobic membrane 56) is permeable to gas (para (0024]) and is substantially impermeable to the water and the water-reactive particles (para (0024]).
At the time of filing it would have been obvious to one having ordinary skill in the art that the flow reactor of Fullerton could have been modified as claimed in view of Devos in order to separate and direct the flow of different matter after a reaction has occurred in the reactor.
Regarding claim 11, Fullerton discloses wherein the water reactive particles (aluminum particles in an 806) and the water (water from 108) react to produce hydrogen gas (114; Fig 8; col 13, In 30-39).
Regarding claim 12, Fullerton discloses the flow reactor further comprising:
a gas outlet ( 116a; Fig 8; col 13, In 36-41 ); and a waste outlet (116b; Fig 8; col 13, In 36-41 ), but Fullerton fails to disclose:
the gas outlet in fluid communication with a downstream portion of the porous conduit; and the waste outlet in fluid communication with the downstream portion of the porous conduit.
Devos discloses a reaction chamber (40; Fig 2; para (0023]) including a porous conduit (conduit defined by hydrophobic membrane 56, between screens 52 and 54, the hydrophobic membrane 56 porous to enable produced hydrogen to flow out of the conduit and into the outer chamber 58; Fig 2; para (0024]-(0025]), wherein water (water included in an aqueous solution; para [0023]) flows through the porous conduit (conduit defined by hydrophobic membrane 56; Fig 2; para (0023]-[0024]) and reacts with water-reactive particles (a catalyst 46; Fig 2; para (0023]), and wherein the porous conduit (conduit defined by hydrophobic membrane 56) is permeable to gas (para (0024]) and is substantially impermeable to the water and the water-reactive particles (para (0024]), and Devos further discloses a gas outlet (60; Fig 2; para (0025]) in fluid communication with a downstream portion of the porous conduit (a downstream portion of the porous conduit defined by hydrophobic membrane 56, the downstream portion including at least in part the outer chamber 58 that receives hydrogen gas from the porous conduit and the outlet screen 54 that receives liquids from the porous conduit; Fig 2; para [0024]-(0025]), and a waste outlet (50; Fig 2; para (0024]) in fluid communication with the downstream portion of the porous conduit (the downstream portion including at least in part the outer chamber 58 that receives hydrogen gas from the porous conduit and the outlet screen 54 that receives liquids from the porous conduit; Fig 2; para (0024]-(0025]).
At the time of filing it would have been obvious to one having ordinary skill in the art that the flow reactor of Fullerton could have been modified as claimed in
view of de Vos in order to more easily direct separate flows from the flow reactor to different devices downstream of the flow reactor. 
Regarding claim 13, the modified Fullerton discloses the flow reactor of claim 12, and Devos discloses wherein the gas outlet (60) is in fluid communication with the downstream portion of the porous conduit (the downstream portion including at least in part the outer chamber 58 that receives hydrogen gas from the porous conduit and the outlet screen 54 that receives liquids from the porous conduit; Fig 2) via an outer chamber (58; Fig 2; para (0025]) that surrounds the porous conduit (conduit defined by hydrophobic membrane 56; Fig 2; para (0025]).
Regarding claims 14-16 and 22, the material or article worked upon does not limit the device claim (MPEP §2115). The properties (such as viscosity) of the material being worked upon are not given patentable weight in a device claim. 
Regarding claim 19, Devos is silent on the pore size of the permeable hydrophobic membrane. 
However, matters relating to sizing are considered obvious (MPEP §2144.04 IV. A). At the time of filing it would have been within the skill of an ordinary level of skill in the art to determine a suitable or optimal pore size. The pore size would directly affect permeability and selectivity. 
Regarding claim 20, Devos teaches a conduit formed by hydrophobic membrane 56. The inside surface is made of the same hydrophobic material as the rest of the conduit. 
Regarding claim 21, Devos teaches that the hydrophobic membrane 56, selectively allows the passage of gases, but prevents the passage of liquids through the membrane. This indicates that some portion of the exterior surface of the membrane will be surrounded by fluids. 
Regarding claim 23, Fullerton discloses a flow reactor, further comprising at least one of:
a gas outlet (116a; Fig 8; col 13, In 36-41) in fluid communication with a downstream portion of the flow through reaction chamber (a downstream portion of the flow through reaction chamber including the portion of 102 connected to 704; Fig 8; col 13, In 30-46). The unit 704 is a thermoelectric generator and is considered to read on the conditioning system of the claim.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton US 9469532, in view of Devos et al. US 2004/0202903, as applied to claims 3, 10-16 and 19-23 above, and further in view of Liu et al. US 2010/0297531.
Regarding claims 17 and 18, Devos teaches a porous conduit made by hydrophobic membranes which are selectively permeable (See Devos Para [0023]). 
However, there is no teaching from Fullerton or Devos regarding the membrane or conduit being made of ceramic or PTFE. 
Liu et al. teaches immobilized liquid membranes for gas separation. The membrane is designed to selectively permeate a gas molecule over a liquid molecule such as water (Abstract). The reference teaches the ceramics and polymers are commonly used for this function (Para [0004]). In another embodiment the reference highlights the use of PTFE as part of the porous membrane (Para [0017]). PTFE being part of a hydrophobic membrane is also taught (Para [0016]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the membrane materials of Liu for the conduit of Devos. Substituting equivalents known for the same purpose is considered obvious (MPEP §2144.06 II). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/342789 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require two separate reservoirs or chambers for separately holding water and a hydrogen generating reactant. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,434,149. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require two separate reservoirs or chambers separated by a porous conduit or a membrane. 




Relevant Prior Art
US 2009/020174 teaches a system for generating hydrogen gas from two reactants which are stored separately and then combined in a reaction chamber (See Para [0039] and Fig. 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             

/STEVEN J BOS/          Primary Examiner, Art Unit 1736